             Case 2:21-cv-00703-WBS-CKD Document 3 Filed 04/21/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:21-CV-00703-WBS-CKD
12                  Plaintiff,
                                                         APPLICATION AND ORDER FOR
13           v.                                          PUBLICATION
14   APPROXIMATELY $19,900.00 IN U.S.
     CURRENCY,
15
                    Defendant.
16

17
             The United States of America applies for an order of publication as follows:
18
             1.     Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
19
     Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public notice of the
20
     action to be given in a newspaper of general circulation or on the official internet government forfeiture
21
     site;
22
             2.     Local Rule 171, Eastern District of California, provides that the Court shall designate by
23
     order the appropriate newspaper or other vehicle for publication;
24
             3.     The defendant Approximately $19,900.00 in U.S. Currency (hereafter “defendant
25
     currency”) was seized in the city of Sacramento, in Sacramento County, California. Beginning on February
26
     3, 2020, the U.S. Drug Enforcement Administration published notice of the non-judicial forfeiture of the
27
     defendant currency for 30 consecutive days on the official internet government forfeiture site
28
                                                         1                        Application and Order for Publication
            Case 2:21-cv-00703-WBS-CKD Document 3 Filed 04/21/21 Page 2 of 2



 1 www.forfeiture.gov.

 2          4.      The United States proposes that publication be made as follows:

 3                  a.     One publication;

 4                  b.     Thirty (30) consecutive days;

 5                  c.     On the official internet government forfeiture site www.forfeiture.gov;

 6                  d.     The publication is to include the following:

 7                         (1)     The Court and case number of the action;

 8                         (2)     The date of the seizure/posting;

 9                         (3)     The identity and/or description of the property seized/posted;

10                         (4)     The name and address of the attorney for the United States;

11                         (5)     A statement that claims of persons entitled to possession or claiming an

12 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for the

13 United States no later than 60 days after the first day of publication on the official internet government

14 forfeiture site; and

15                         (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

16 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the filing

17 of the claims and, in the absence thereof, default may be entered and condemnation ordered.

18 Dated: 4/19/21                                          PHILLIP A. TALBERT
                                                           Acting United States Attorney
19
                                                  By:      /s/ Kevin C. Khasigian
20                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
21

22
                                                     ORDER
23
            IT IS SO ORDERED.
24

25 Dated: April 20, 2021

26                                                   _____________________________________
                                                     CAROLYN K. DELANEY
27                                                   UNITED STATES MAGISTRATE JUDGE

28
                                                           2                       Application and Order for Publication
